Appeal by employer and its carrier from a decision and award of the Workmen’s Compensation Board for continuing disability due to a bronchial condition found to be an occupational disease caused by inhalation of irritant fumes from heated chemicals. The compensation awarded to December 24, 1953 for disability from July 25, 1949, due to the occupational disease found, was paid and appellants contest only the finding of causally related disability subsequent to December 24, 1953. There was substantial medical evidence that the eoneededly compensable condition existing prior to that date persisted thereafter and continued to cause disability. The impartial specialist designated by the board testified that claimant still had chronic bronchitis and should not he exposed to any agents irritating to the respiratory tract. There was medical evidence, received prior to December 24, 1953, that the condition was permanent. This the board was entitled to find relevant to the issue of causality continuing after the date in question although it was not called upon to find permanency as such. Thus we are unable .to say that *915the evidence supporting causality of the continuing disease was without substance. Decision and award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.